Case.net: 19L6-CC00096 - Docket Entries                                     Page 1 of 1
    Case: 4:19-cv-02479-JMB Doc. #: 1-1 Filed: 09/04/19 Page: 1 of 10 PageID #: 5




                 [Ism «mt                                                                                                      I
                                                                                                     Search for Cases by: Select Search Method...
                                                                                                                                                   ; .net
                                                                                                                                                                  v]
Judicial Links          eFiling      I     Help     I   Contact Us    I   Print                            GrantedPublicAccess Logoff BRIANMWACKER

                         19L6-CC00096 - JACKLYN ELMENDORF V LINCARE, INC. (E-CASE)
    Case         Parties &        Docket      Charges, Judgments             Service       Filings        Scheduled                  Civil        Garnishments/
    Header       Attorneys        Entries          &Sentences              Information       Due       Hearings & Trials           Judgments        Execution


                                         This information is provided as a service and is not considered an official court record.

Click here to eFile on Case                 Sort Date Entries: (® Descending Display Options: All Entries                                    I                    v]
Click here to Respond to Selected Documents                    O Ascending                   '


 09/04/2019         □     Entry of Appearance Filed
                          Entry of Appearance - Lincare Inc; Electronic Filing Certificate of
                          Service.
                              Filed By: BRIAN MATTHEW WACKER
                              On Behalf Of: LINCARE, INC.

                          Summons Personally Served
 08/08/2019
                    □
                          19-SMCC-262; Electronic Filing Certificate of Service.

 07/25/2019
                    □     Summons Issued-Circuit
                          Document ID: 19-SMCC-262, for LINCARE, INC..


 07/24/2019
                    □     Filing Info Sheet eFiling
                              Filed By: GEORGE OWEN SUGGS

                    □     Pet Filed in Circuit Ct
                          Plaintiffs Petition for Violation of Missouris Human Rights Act;
                          Exhibit 1.
                             On Behalf Of: JACKLYN ELMENDORF

                    □     Judge Assigned


Case.net Version 5.14.0.11                                                Return to Top of Page                                                  Released 04/25/2019




                                                                  EXHIBIT
                                                                    A

https://www.courts.mo.gov/ case net/ cases/ searchDockets. do                                                                                             9/4/2019
Case: 4:19-cv-02479-JMB Doc. #: 1-1 Filed: 09/04/19 Page: 2 of 10 PageID #: 6


                                                                                  19L6-CC00096

                     IN THE CIRCUIT COURT OF THE COUNTY OF LINCOLN
                               FORTY-FIFTH JUDICIAL CIRCUIT                                             '
                                                                                                        pr
                                    STATE OF MISSOURI                                                   zo
                                                                                                        0
                                                                                                        p
   JACKLYN ELMENDORF f/k/a                         )                                                    z
                                                                                                        co
   JACKLYN GASSEL,                                 )                                                    0
                                                                                                        C:
                                                   )       Cause No.
             Plaintiff,                            )                                                    ~
                                                   )       Division No.                                 »
                                                                                                        C:
   V,                                              )                                                    <€
                                                   )                                                    ®
   LINCARE, INC.,                                  )                                                    J
                                                                                                        _.
                                                                                                        0
                                                   )                                                    o
             Defendant.                            )

    Serve:
             CT CORPORATION SYSTEM
             Registered Agent for Lincare, Inc.
             120 South Central A venue
             Clayton, Missouri 63105

    PLAINTIFFS _PETITION FOR VIOLATION OF MISSOURI'S HUMAN RIGHTS ACT

             COMES NOW Plaintiff, Jacklyn Elmendorff/k/a Gassel, by and through counsel, and

    for her cause of action against Defendant Lincare, Inc., states as follows:

        I. Plaintiff is a resident of the State of Missouri.

        2. Plaintiffs gender is female.

        3. Defendant is a foreign corporation, registered to do business in the State of Missouri,

             with its Registered Agent listed as CT Corporation System, located at 120 South Central

             Avenue, Clayton, Missouri 63105.

        4. Plaintiffs employment with Defendant began on March 8, 2016.

        5. At all times relevant hereto, Plaintiff was employed by Defendant.

        6. Venue is proper in this Court pursuant to Section 508.0 10 R.S.Mo., in that Plaintiff was

             injured by the wrongful acts of Defendant in Lincoln County, Missouri and, as such, suit
    r        may be brought in Lincoln County.
Case: 4:19-cv-02479-JMB Doc. #: 1-1 Filed: 09/04/19 Page: 3 of 10 PageID #: 7




      7. Plaintiff was a Customer Service Representative for Defendant from March 8, 2016 unti I

          June 15, 2018.'

      8. Plaintiff became pregnant in or around December, 2017,

      9. In the month of December, 2017, Plaintiff notified her supervisor, Dana Wysocky that

          she was pregnant.

      I 0. Plaintiff's duties as a Customer Service Representative included but not limited to

          answering phones and contact with doctors and nurses.

      I I. At all times material hereto Center Manager Dana Wysocky supervised Plaintiff.

      12. On April 6, 2018 Plaintiff requested Family Medical Leave Act (FMLA") paperwork for

          leave to begin August 24, 2018, when she was scheduled to deliver her baby.

      13. Center Manager Wysocky informed Plaintiff that Wysocky had a vacation scheduled

          during the time that Plaintiff would be on FMLA leave.

      14. Approximately two weeks before Plaintiff's termination and after submitting her FMLA

          paperwork, Plaintiff was brought into a meeting with Regional Manager Josh Bennett and

          Center Manager Wysocky to discuss to wit:

              a. Whether Plaintiff intended to come back to work after Plaintiff's baby was

                  delivered; and

              b. Whether Plaintiff was aware of the cost of day care that Plaintiff would incur if

                  she returned to work.

       15. Plaintiff informed them that she intended to come back to work after delivering her baby.

       I6.0n June 15,2018, after working a full day, Plaintiff was informed by Center Manager

          Wysock y that she was terminated.




                                                    2
g   Case: 4:19-cv-02479-JMB Doc. #: 1-1 Filed: 09/04/19 Page: 4 of 10 PageID #: 8




                      a. Wysocky further told Plaintiff that Plaintiff has too much going on and should be
                                                                                                                 t
                                                                                                                 g
                         'focused on baby and her health.                                                        z
                                                                                                                 co
                                                                                                                 0
                                                                                                                 pg
           17. Defendant terminated Plaintiff's employment because of her gender and because she was             z
                                                                                                                 co
                                                                                                                 0
               pregnant in that Plaintiffs gender and pregnancy were the determining factors in the              c
                                                                                                                 ~
               Defendant's decision to terminate her employment.

           18. Defendant terminated Plaintiff's employment in violation of the Missouri Human Rights

               Act, Section 213.010 R.S.Mo.,, et seq.

           19. On or about September 29, 2018, Plaintiff filed a charge with the Missouri Commission

               on Human Rights against Defendant alleging pregnancy and gender discrimination.

           20. The Missouri Commission on Human Rights issued a Notice of Right-to Sue to Plaintiff

               in connection with said charges on or about April 30, 2019, which is attached hereto as

               Exhibit 1.,

           21. By reason of Defendant's violation of the Missouri Human Rights Act, Plaintiff has

               suffered actual damages from the loss of wages and benefits she would have been paid by

               Defendant which continue to increase to date.

           22. By reason of Defendant's actions, Plaintiff has suffered emotional distress by reason of

               which Plaintiff has suffered damages.

           23. Defendant's actions were outrageous because of Defendant's evil motive or reckless

               indifference to the rights of the Plaintiff, by reason of which the Plaintiff is entitled to an

               award of punitive damages in order to punish the Defendant and to deter Defendant and

               others from like conduct.

               Wherefore, Plaintiff prays this Court enter Judgment in her favor and against Defendant

        as follows:




                                                            3
     Case: 4:19-cv-02479-JMB Doc. #: 1-1 Filed: 09/04/19 Page: 5 of 10 PageID #: 9




                 a. Declare that Defendant violated the Missouri Human Rights Act, Section 213.01 0
                                                                                                      '
                                                                                                      g
                    'R.S.Mo.,, et seq.;                                                               zco
                 b. Award Plaintiff damages in the amount of back pay and benefits from June 15,
                                                                                                       ?2
                                                                                                      co
                                                                                                      0
                    2018 to the date of Judgment;                                                     c
                                                                                                      z
                                                                                                      ~
                 c. Award Plaintiff compensatory damages for emotional distress in an amount that     €
                                                                                                       I

                                                                                                      C
                                                                                                      s<
                    will compensate Plaintiff for such loss;                                          ~
                                                                                                      IO
                                                                                                      Co
                                                                                                      l
                 d. Award Plaintiff punitive damages in an amount that will deter Defendant and       o
                                                                                                      ....
                                                                                                       I


                    others from like conduct;                                                         ?
                                                                                                      ~
                 e. Order that Defendant reinstate Plaintiff to employment with Defendant or in the   F
                    alternative award her front pay until such time as she would reasonably have

                    found alternative suitable employment;

                 f. Award Plaintiff her reasonable attorneys' fees and costs; and

                 g. Award such other relief as the Court deems proper.

                                                           Respectfully submitted,

                                                           SCHUCHAT, COOK & WERNER
.J




                                                           ls/George O. Suggs
                                                           George O. Suggs (M.B.E. #31641)
                                                            122l Locust Street, Second Floor
                                                           St. Louis, MO 63103
                                                           Tel: (3149621-2626
                                                           Fax: (314) 621-2378
                                                           gos@schuchatcw.com

                                                           Attorney for Plaintiff




                                                       4
Case: 4:19-cv-02479-JMB Doc. #: 1-1 Filed: 09/04/19 Page: 6 of 10 PageID #: 10
                                                                                                                                                                          {
                                                                                                                                                                          a
                                                                                                                                                                          c
                                                                                                                                         19L6-CC00096 s                   21
                                                                                                                                                                          i'i'
                                      MISSOURI DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS                                                                               s
                                                                                                                                                                          <Z
                                MISSOURI COMMISSION ON HUMAN RIGHTS                                                                                                       T
                                                                                                                                                                          iii
                                                                                                                                                                          a
                                                                                                                                                                           I
 MICHAEL L. P ARDON                                                                                                                                                       p
      GOVERNOR
                                              ANNA S, HUT
                                          DEPARTMENT DIRECTOR
                                                                                          t/elady A. Smith, Ed.D.
                                                                                     ACTING CO&MAS$IKORI CHAIRPERSON
                                                                                                                                          ALI9A WARREN, PH.D.
                                                                                                                                          EECUTWZ D REI:TOA               zo
                                                                                                                                                                          0
                                                                                                                                                                          pr
Jacklyn Elmendorf                                                                                                                                                         2z
1440 Meinershagen Road
Foristell, MO 63348
                                                                                                                                                                          8c
                                                                                                                                                                          2
                                                                                                                                                                          ]
                                                                 NOTICE OF RIGHT TO SUE                                                                                   <
                                                                                                                                                                           '
                                                                                                                                                                          c...
                                                                                                                                                                          c
RE:        Jacklyn Elmen.dorf vs. UN CARE, INC.                                                                                                                           Z
            E-09/18-50122 285-2019-00100C                                                                                                                                 ~
                                                                                                                                                                          I)
                                                                                                                                                                          co
                                                                                                                                                                          i

The Missouri Commission on Human Rights (MCHR) is terminatln.g Its proceedings and issuing this                                                                           CD
                                                                                                                                                                            I
notice of your right to sue under the Missouri Human Rights Act because you have requested a                                                                               _,.
                                                                                                                                                                           co
notice of your right to sue.
                                                                                                                                                                           ~
                                                                                                                                                                           3»
This letter Indicates your right to bring a civil action within 90 days of the date of this notice against                                                                 =
the respondent(s) named in the complaint. Such an action may be brought in any circuit court in
any county in which the unlawful discriminatory practice is alleged to have occurred, but it must be
brought no later than. two years after the alleged cause occurred or its reasonable discovery. Upon
issuance of this notice, the MCHR is terminating all proceedings relating to the complaint. No
person may file or reinstate a complaint with the MCHR after the Issuance of a notice of right to sue
relating ta the same practice or act. You are hereby notified of your right to sue the Respondent(s)
named in your compliant in state circuit court. THIS MUST BE DONE WITHIN 90 DAYS OF THE
DATE OF THIS NOTICE OR YOUR RIGHT TO SUE IS LOST.

You are also notified that the Executive Director is hereby administratively closing this case and
terminating all MCHR proceedings relating to it. This notice of right to sue has no effect on the
suit-filing period of any federal claims. This notice of right to sue is being issued as required by
Section 213.111.1, RSMo, because it has been over 180 days after the filing of the complaint and
MCHR has not completed its administrative processing.


Respectfully,


                                                                                                                                                       EXHIBIT
                                                                                                                                             3
Alisa Warren, Ph.D,                                                                                       April 30, 219                      3            \
Executive Director                                                                                        Date
                                                                                                                                             !
Additional contacts an next page:

                 ~                                  □                                □                                 □                                  □
     3315 W. TRUAN BLVD.               111N.7TH STREET, SUITE90}               P,O.BOX1300                   1410GENESS5E,SUITE260                  103 AATJR STREET
        P.0.Bax 1129                    Sr,LUIS, MO&3101-2100              OZARK, MO65721-1300                KANSAS CITY, MO&4102                       SUTED
 JUFER&ON CITY, MO 55102-1129             PRGNE:314-340-7590                                                    FAx;816-889-3582                 SIKEsray,MO 63&01-5454
       PCE; 573-7513325                     FA:314-340-7238                                                                                         FSE S73-472-5321
      Missouri Comeiss(an gn Human R(ghts (s an equal opertniy employer/program Axillary aids and services are avallable upon request to (a£zvlduals wlh disah!titles.
                                                        TOO/TTY; 1-800-735-2966 (TDD) Relay Misseu; 711
                                                    wwer. labor.mo.gov/mchumanrights E-Malt mchr@labor.ms.gov
Case: 4:19-cv-02479-JMB Doc. #: 1-1 Filed: 09/04/19 Page: 7 of 10 PageID #: 11
                                                                                 rr
                                                                                 a5l
                                                                                 g
                                                                                 [
                        RE:    Jacklyn Elmendorf vs. LINCARE, INC.               z
                              E-09/18-50122 28£-2019-00100C                      T
                                                                                 iii
                                                                                 Cl.
                                                                                  (
                                                                                 [p

Juanita Lichtenberg,' HR B'isiness Partner                                       zco
LINCARE HOLDINGS INC.                                                            0
                                                                                 r
19387 U.S. Highway 19 North                                                      z
                                                                                 co
Clearwater, FL 33764                                                             0
                                                                                 Cc
                                                                                 z
George O. Suggs                                                                   ~
ATTORNEY AT LAW
1221 Locust St., Suite 250
Saint Louis, MO 63103
    Case: 4:19-cv-02479-JMB Doc. #: 1-1 Filed: 09/04/19 Page: 8 of 10 PageID #: 12



               IN THE 45TH JUDICIAL CIRCUIT, LINCOLN COUNTY, MISSOURI

Judge or Division:                                             Case Number: 19L6-CC00096
PATRICK SHAWN FLYNN
Plaintiff/Petitioner:
                                .                              Plaintiff's/Petitioner's Attorney/Address
JACKLYN ELMENDORF                                              GEORGE OWEN SUGGS
                                                               2ND FLOOR
                                                               1221 LOCUST ST
                                                        vs.    ST LOUIS, MO 63103-2364
Defendant/Respondent:                                          Court Address:
LINCARE INC.                                                   45 BUSINESS PARK DR.
Nature of Suit:                                                TROY, MO 63379
CC Employmnt Discrmntn 213.111                                                                                                   (Date File Stamp)

                                                        Summons in Civil Case
 The State of Missouri to: UNCARE, INC.
                                    Alias:
 CT CORPORATION SYSTEM, REG AGT
 120 SOUTH CENTRAL AVENUE
 CLAYTON, MO 63105
     COURT SEAL OF                   You are summoned to appear before this court and to file your pleading to the petition, a
                                     copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                     plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                     exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                      be taken against you for the rellef demanded In the petition.

      LINCOLN COUNTY
                                               zrsnos   Date                                                  Clerk
                                                                                                                      2a-.a.lto
                                      Further Inforation:
                                                        Sheriff's or Server's Return
     Note to serving officer: Summons should be retumed to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
     [] delivering a copy of the summons and a copy of the petition to the defendant/respondent,
     [_] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           I.,                                                           apBrsonOfthe defendant's/responder!'s family Ver the age Of
           15 years who permanently resides with the defendant/respondent.
     [] (for  service on a corporation) delivering a copy of the summons
         __________________                                         (name)and a copy of the complaint to;                       (title).
     □  other:                                                                                                                       ,

     @py( [ ow»sass[@f(](]ff@$$ ]
     - (Bounty/City ofSt,Louis),MO,of_._(date) at_(tire)

                      Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                  Must bo sworn before a notary publle If not sorvod by an authorized officer:
                                    Subscribed and sworn to before me on             '                                 (date),
             (Seal)
                                    My commission xplreS =                                                 -
                                                                       Date                                       Notary Public
  Shariff's Fees, If applicable
  Summons                           >
   Nor Est                          b-
  Sheriff's Deputy Salary
  Supplemental Surcharge             $10.00
  Mileage                            S     Lmlles@5, per mlle)
  Totg]                              bis=
   A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
   classes of suits, see Supreme Court Rule 54.




OSC.A (06-18) SM3O (SMCC) For Court Use Only: Document Id # 19-SMCC-262                  1 of 1          Civil Procedure Form No. 1; Rules 54.01- 54.05,
                                                                                                  54.13, end 54.20; 500.120 = 506.140, and 506.150 RSMo
  Case: 4:19-cv-02479-JMB Doc. #: 1-1 Filed: 09/04/19 Page: 9 of 10 PageID #: 13                                                                                      [1
                                                                                                                                                                      m
                                                                                                                                                                      co

                                                                                                                                                                      s
                                                                                                                                                                      :::,
                                                                                                                                                                      c=;·
                                                                                                                                                                      Do

               IN THE 45TH JUDICIAL CIRCUIT, LINCOLN COUNTY, MISSOURI                                                                                                 <
                                                                                                                                                                      T
                                                                                                                                                                      aco
Judge or Division:                                                   Case Number: 19L6-CC00096                                                                        p
PATRICK SHAWN FLYNN                                                                                                                                                   2
Plaintiff/Petitioner:
                                                                                                                                                                      o
                                                                     Plaintiff's/Petitioner's Attorney/Address                                                        0
JACKLYN ELMENDORF                                                    GEORGE OWEN SUGGS                                                                                r
                                                                                                                                                                      z
                                                                     2ND FLOOR
                                                                     1221 LOCUST ST                37@/                                                               o
                                                                                                                                                                      0
                                                                     ST LOUIS, MO 63103-2364                                          '·                              c
                                                               VS.                                                                         \                          z
                                                                                                                                                                      ~
Defendant/Respondent:
LINCARE, INC.
                                                                     Court Address:
                                                                     45 BUSINESS PARK DR
                                                                                                                                               \                      <
Nature of Suit:                                                      TROY, MO 63379                                                                '                  p>
                                                                                                                                                                      c
CC Employmnt Discrmntn 213.111                                                                                                   (Date File Stamp)
                                                                                                                                                       ~-   '\
                                                                                                                                                                      O
                                                                                                                                                                      c
                                                                                                                                                                 ',   ~
 Summons in Civil Case 8
                                                  Jj~y-
                                                    )
fOs                    ,
 The State of Missouri to: LINCARE,INC.                                                                                                                               8
 CT CORPORATION SYSTEM, RE:l~~s;                                                                                                                                      io
 120 SOUTH CENTRAL AVENUE                            ·
 CLAYTON, MO 63105
         COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a                                        ~
                                     copy of which is attached, and to serve a copy of your pleading upon the attorney for                                            >
                                     plaintiff/petitioner at the above address all within 30 days after receiving this summons,                                       s'.
                                     exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                        be taken against you for the relief demanded in the petition.

     LINCOLN COUNTY
                                                 7/25/201 9
                                                           Date                                                  Clerk
                                                                                                                         a-a fa
                                        Further Information:
                                                                 Sheriff's or Server's Return
    Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
    I certify that I have served the above summons by (check one)
    L] delivering a copy of the summons and a copy of the petition to the defendant/respondent.
    D leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
          ,apersonof the defendant's/respondent's family over the age Ol
           15 years who permanently resides with the defendant/respondent.
    DJ tor service on a corporation) delivering a copy of the summons and a copy of the complaint to:
       g                                       al.               (name) -_                            ([llle),
    Eros              C1CORPORATION                             LCW-BE. LOVE
    Served at          CT CORPORATION                                                                                                          (address)
    %,       St.Louis Couuy                         counyrciyorst tous).Mo.or                       @gtg            .@at@yo          i9
                                                                                                                                      .A,M,me)

                     va eve
                     Printed Name of Sheriff or Server
                                                                                                      6.ld'
                                                                                              ~ Signature of Sh,~
                                   Must bo sworn before a notary public if not served by an authorized officer:          ; .J.       &
                                                                                                                                                ..:·:·
                                                                                                                                                 <
                                   Subscribed and sworn to before me on (date).                                                      Q           «.
            (Seal)                                                                                                           g oaf


                                   My commission expires' -                                                              ''-»
                                                                             Date                                    Notary Public
  Sheriff's Fees, if applicable
  Summons                           b
  Non Est                           p
  Sheriff's Deputy Salary
  Supplemental Surcharge            $ 10.00
  Mileage                           $                            ( miles@S. per mile)
  Total                             p-
   A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
   classes of suits, see Su reme Court Rule 54,



OSCA (06-18) SM3O (SMCC) For Court Use Only: Document ld # 19-$MCC-262                    1 of 1            Civil Procedure Form No. 1;Rules 54.01- 54.05,
                                                                                                    54.13, and 54.20; 506.120= 506.140, and 506.150 RSMo

                                                                     [h- S#CC- 7o3&
Case: 4:19-cv-02479-JMB Doc. #: 1-1 Filed: 09/04/19 Page: 10 of 10 PageID #: 14




                     IN THE CIRCUIT COURT OF LINCOLN COUNTY
                                STATE OF MISSOURI                                              p
                                                                                               z
                                                                                               o
 JACKLYN ELMENDORF,                          §                                                 0
                                                                                               p
                                             §                                                 z
        Plaintiff,                           §
                                                                                               o
                                                                                               0
                                                                                               C
                                             §                                                 z
                                                                                               {
        vs.                                  §       Case No. l 9L6-CC00096                    -<
                                                                                                I
                                             §                                                 D
                                                                                               D
 LINCARE INC.,                               §                                                 O

                                             §                                                 a
                                                                                               3
                                                                                               G
        Defendant                            §                                                 (l)
                                                                                               p

                                                                                               co
                                                                                               ~
                                  ENTRY OF APPEARANCE                                          O
                                                                                               co
                                                                                               sol
                                                                                               o
        COME NOW, Brian M. Wacker and the firm of SmithAmundsen LLC and hereby enter
                                                                                               o
                                                                                               O
                                                                                               .s
 their appearance on behalf of Defendant Lincare Inc. in the above-captioned matter.           C
                                                                                               >
                                                                                               <
                                                     RESPECTFULLY SUBMITTED,

                                                     SMITH AMUNDSEN LLC

                                                    Isl Brian M. Wacker
                                                     Brian M. Wacker, #61913
                                                     120 S. Central Ave., Suite 700
                                                     Saint Louis, MO 63105
                                                     Tel:   314-719-3700
                                                     Fax:   314-719-3710
                                                     bwacker@salawus.com

                                                     ATTORNEYS FOR
                                                     DEFENDANT LINCARE INC.


                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on 4th day of September, 2019, a copy of the
 foregoing was filed electronically with the Clerk of Court to be served by operation of the
 Missouri eFiling System upon all counsel of record.


                                                     Isl Brian M. Wacker
